Citation Nr: 1106512	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the residuals of trauma to 
the head. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for the residuals of trauma to the head.  In April 2010, the 
Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's current symptoms contended to be related to an in-
service head injury, including headaches, memory loss, and a 
scalp lesion, first manifested many years after his separation 
from service and are not shown to be related to his service or to 
any incident therein.


CONCLUSION OF LAW

Claimed residuals of a head injury were not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131; 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders will be rebuttably presumed if 
manifested to a compensable degree within a year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  Headaches, memory loss, and a 
scalp lesion, however, are not conditions for which presumptive 
service connection is applicable.

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

The Veteran contends that while he was in service, he was 
assaulted by two other service members who punched him in the 
head, causing him to fall backwards and hit the back of his head.  
He contends that since that assault, he has experienced recurring 
headaches and memory loss that he feels are related to the 
injuries he sustained.  He also has a scalp lesion that he 
relates to the assault.  

The Veteran's service records have been determined to be 
unavailable by the National Personnel Records Center (NPRC).  
When a Veteran's records are unavailable, VA has an obligation to 
search for alternative records that might support the veteran's 
case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In April 
2007, the NPRC advised that the Veteran's service records were 
unavailable and could not be reconstructed.  The RO informed the 
Veteran of the loss of his records that same month and he was 
asked to provide any additional service documents or information 
that might aid in an additional search for his records.  The 
Veteran accordingly stated that he was treated for his head 
injury at the Tripler General Hospital in Pearl Harbor, Hawaii.  
In August 2007, a request for records was successful and the 
records of treatment for the Veteran's in-service head injury 
were associated with the claims file. 

Available service medical records show that in December 1962, the 
Veteran was hospitalized for five days following an assault in 
which he was "jumped" by two or more men and was struck in the 
nose.  He remembered being hit on both sides of the nose and 
could not remember the events following that moment.  General 
physical examination was essentially normal except for tenderness 
at the nose.  X-ray examination of the skull was normal.  He was 
given an external nasal splint to wear for five days.  The 
discharge diagnosis was concussion, brain.  He was discharged for 
medical holding, in satisfactory condition.  He was placed on 
light duty for one month with instructions to return for 
neurological examination.  

Post-service private treatment records beginning in September 
1965 and dated throughout the 1960s, 1970s, 1980s, 1990s, and 
2000s are negative for any complaints or treatment for conditions 
manifested by headaches, dizziness, sleep trouble, or memory 
loss.  Nor is there any indication in those records that the 
Veteran suffered from any other residuals related to a previous 
head trauma. 

VA treatment records beginning in July 1996 and dated through the 
mid-2000s are also negative for complaints or treatment for the 
described residuals of a head injury.  However, in August 2007, 
the Veteran reported symptoms of pain in his left ear and upper 
jaw that had been present for six months.  The impression was 
otitis media and temporomandibular junction syndrome (TMJ) which 
was treated with pain medication and steroids. 

On October 2007 VA examination, the Veteran reported experiencing 
occasional headaches, about once per month, for which he did not 
treat with medication, but that he felt were related to the in-
service assault.  He reported that he had recently been treated 
for left otitis media and TMJ, but that he no longer had pain in 
his jaw.  He had been prescribed a variety of medications for the 
conditions, including antibiotics.  He also stated that for quite 
some time, he had a lesion on the left apex of his scalp which he 
associated with pain on the left side of his head.  Physical 
examination of the lesion showed that it was a cyst-like 
structure, the size of a nickel, that was flattish and palpable.  
Neurological examination revealed normal to excellent memory.  
Cranial nerves II through XII were grossly intact.  The diagnosis 
was concussion of the brain in 1962, resolved without residual.  
After reviewing the claims file, including the service medical 
records, the examiner determined that the scalp lesion and the 
recent otitis media were not related to the 1962 assault because 
there was no evidence of any intervening problems or symptoms 
that would relate those conditions with the in-service 
concussion.  The examiner added that because it did not appear 
that the lesion was related to the in-service concussion, it 
would follow that the recent headaches that the Veteran 
associated with the lesion, and the current otitis media and TMJ, 
were also less likely than not related to the in-service assault.

A December 2007 VA treatment record shows that the Veteran's 
headaches had become worse and he was using extra strength 
Excedrin.  He had not had an examination to determine the reason 
for his headaches.  

On July 2008 VA traumatic brain injury examination, the Veteran 
reported that following his separation from service, he did not 
have any significant health-related problems until he sustained 
an on-the-job orthopedic injury.  He stated that he had worked 
for 28 years as an electrician but medically retired in 1994 due 
to carpal tunnel syndrome and back and knee disabilities.  He 
stated that he had not received any treatment related to the in-
service concussion or for a traumatic brain injury.  He stated 
that he experienced headaches in the upper, middle, and posterior 
areas of his head.  He stated that he had been having headaches 
every three days since the 1980s.  He usually treated his 
headaches with the pain medication prescribed for his back 
disability.  He denied any current dizziness or vertigo.  
Sometimes, when he stood too fast, he had some lightheadedness.  
He had trouble sleeping which he thought might be due to his 
medication.  He reported having some trouble with memory 
impairment with regard to forgetting where he placed certain 
items.  He denied any speech or swallowing problems, bowel or 
bladder problems, sensory changes in his extremities, or 
seizures.  Neurological examination revealed no abnormalities 
related to the in-service head injury.  There did not appear to 
be any cognitive problems as the Veteran was able to answer all 
questions on memory testing.  After physically examining the 
Veteran and reviewing the claims file, including the service 
medical records, the diagnosis was trauma, as noted during 
military duty time, resolved and without any residuals found on 
examination.  The examiner felt that the Veteran's reported 
memory problems were more related to the aging process than to 
any specific diagnosis, including related to trauma.  

VA treatment records demonstrate that problem lists dated in 
December 2008 and in February 2009 do not show any previous 
treatment for or diagnosis of headaches related to trauma.  

In December 2009, the Veteran submitted a statement from his 
treating physician in support of his claim.  The physician stated 
that he had been treating the Veteran since 1950.  The physician 
stated that the Veteran had long complained of tinnitus and 
headaches and had seen neurologists and other specialists for his 
symptoms.  Because there did not appear to be an apparent cause 
for his symptoms, and no treatment had alleviated the symptoms, 
the physician felt that it might well be that they were related 
to the 1962 head injury.  The physician felt that the Veteran's 
left scalp lesion, which showed on examination to have persistent 
soft tissue swelling, could be related to when he fell backwards 
and hit his head during the 1962 assault.  The examiner reviewed 
the Veteran's lay statement regarding the in-service injury, and, 
after a review of the medical chart, concluded that it was more 
likely than not that the in-service assault was a causative 
factor of his headaches. 

On May 2010 VA examination, the Veteran recalled that following 
his discharge from the hospital for his in-service assault, he 
had been on light duty and then had returned to full duty.  He 
was not sure if he had returned for a follow-up examination, 
though he did remember experiencing headaches once he returned to 
his ship.  The headaches were mild and he could not recall 
seeking medical treatment for them.  He stated that he currently 
had daily, mild headaches and a lump on the side of his head that 
was sore and did not drain.  He denied having sought any 
specialized treatment by neurologists or other specialists to 
determine the cause of the headaches.  He denied experiencing any 
other residuals related to the in-service assault, including any 
dizziness, vertigo, or balance problems.  He stated that he had 
trouble remembering things, but denied any memory trouble that 
dated back to his military service.  Physical examination showed 
a tender soft tissue mass on the left occipital/parietal region 
near the top of his head.  There was some associated tenderness.  
Neurological examination was unremarkable for residuals of head 
trauma.  The examiner decided not to order any diagnostic tests 
because there did not appear to be memory loss or cognitive 
dysfunction on examination.  After physically examining the 
Veteran and reviewing the claims file, the examiner determined 
that there were no active residuals related to the in-service 
concussion on examination.  The examiner concluded that although 
the Veteran reported experiencing headaches on a daily basis, 
that report was inconsistent with the VA and private treatment 
records, which did not show complaints or treatments for 
headaches, and the report also conflicted with his earlier 
reports on VA examination that he had headaches once per month.  
The examiner concluded that based upon his examination of the 
Veteran, and in the absence of a credible and consistent history 
of headaches since the in-service trauma, it was less likely than 
not that the Veteran's current headaches were related to his 
service or to a traumatic brain injury.  The examiner also 
determined that the Veteran's scalp soft tissue mass and 
tenderness was also not related to his service because the 
service medical records did not note this finding on 
hospitalization and there was no indication from the service and 
post-service records that the lesion was a residual of the 
assault.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board places greater probative weight on the 
October 2007, July 2008, and May 2010 VA opinions that the 
Veteran's in-service head injury had resolved with no current 
residuals, rather than on the December 2009 private opinion that 
the Veteran's current headaches may well be related to the in-
service head trauma.  Significantly, though the December 2009 
private physician stated that the Veteran had suffered from 
headaches since the in-service trauma, and had in fact sought 
opinions from specialists in order to determined the cause of the 
headaches, that statement in not consistent with the record.  
Private treatment records dated from the 1950s to the present, 
including from that same private physician, and VA treatment 
records beginning in November 1996, do not demonstrate any 
complaints or treatment for headaches or other residuals of head 
trauma, nor do they reference any neurological referral.  To that 
extent, on VA examination and on VA consult, the Veteran denied 
seeking any treatment for his headaches or any neurological 
follow-up.  Accordingly, because the private opinion is not 
supported by the record, including that physician's own lengthy 
period of treatment of the Veteran, and the record instead shows 
an absence of complaints or treatment for headaches or residuals 
of head trauma, the Board is inclined to place less probative 
value on the opinion.  By contrast, all three VA examiners, after 
careful review of the record and physical examination of the 
Veteran, determined that there were no current residuals related 
to the in-service trauma.  In reviewing the record of in-service 
hospitalization, the current symptom presentation, and in 
considering the lack of clinical documentation of headaches in 
the interim forty year period, the examiners did not find it to 
be as likely as not that the current headaches were related to 
the in-service trauma.  In so determining, the examiners provided 
a thorough rationale for their opinions, and those opinions were 
consistent with the treatment records of record.  

With regard to the scalp lesion, though the December 2009 private 
physician found that the lesion might be related to the reported 
in-service trauma to the back of the head, the physician does not 
provide any rationale for that finding, such as how the lesion 
was causative of trauma.  If the examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).  Further, as the May 2010 VA examiner notes, the service 
medical records do not document that trauma to the back of the 
head occurred, nor do they document the existence of a scalp 
lesion related to the assault.  Accordingly, because on October 
2007, July 2008, and May 2010 VA examination, it was determined 
that the scalp lesion was not related to a residual of head 
trauma due to the lack of in-service documentation or any other 
apparent clinical relationship, the Board finds that service 
connection for a scalp lesion due to head trauma must be denied.  
The Board finds those VA examinations to be more persuasive 
because of their explanation of the rationale for the opinions.

Lastly, all three VA examiners noted the Veteran's reported 
memory loss, but after examination of the Veteran, determined 
that no memory loss or cognitive dysfunction related to trauma 
existed.  The July 2008 VA examiner felt instead that the 
reported memory loss might instead be age-related, but was 
certainly not trauma induced.  Accordingly, because there is no 
further evidence to support the Veteran's claim that any memory 
loss is related to the in-service head injury, and such a 
relationship has not been made by any other medical professional, 
service connection for memory loss as a residual of head trauma 
must also be necessarily denied.  The Board finds that VA 
examination findings that no disability manifested by memory loss 
was present, or if any memory loss was present it was due to 
aging, to be the most persuasive evidence.

The first clinical evidence of record of complaints of headaches, 
scalp lesion tenderness, or memory loss is dated in 2007, 
approximately 45 years after the Veteran's separation from 
service.  In view of the lengthy period without treatment, there 
is no evidence of a continuity of treatment, and that weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the weight 
of the competent evidence is against finding a nexus between 
military service and the Veteran's purported residuals of head 
trauma.  Thus, the Board finds that service connection for 
residuals of head trauma is not warranted.

The Veteran contends that he currently suffers from residuals 
related to the in-service assault.  However, as a layperson, the 
Veteran is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The weight of the medical evidence indicates that the Veteran's 
current purported symptoms related to head trauma, including 
headaches, memory loss, and scalp lesions, began many years after 
service and were not caused by any incident of service.  The 
Board concludes that the Veteran does not currently suffer from 
residuals of trauma to the head related to the in-service 
assault.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in April 2007 and June 2007, a 
rating decision in May 2007, a statement of the case in March 
2008, and a supplemental statement of the case in July 2008.  
These documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence in 
the appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the October 2010 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  Thus, 
the Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for residuals of trauma to the head is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


